IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00219-CV
 
Marvin Wade,
                                                                      Appellant
 v.
 
Frank Wade, et al.,
                                                                      Appellees
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court # 36622
 

MEMORANDUM 
Opinion

 




        This appeal concerns a declaratory judgment action.  The trial court rendered summary judgment for
Appellees.  We will affirm.
      Appellant
contends that he was deprived of a jury trial by virtue of the trial court’s
granting summary judgment.  Yet the only
actions of the trial court of which Appellant complains are the denial of a
motion for continuance and the failure to file findings of fact and conclusions
of law.  The trial court did not err in
denying Appellant’s motion for continuance, which was not supported by
affidavit.  See Tex. R. Civ. P. 251-252;
Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d 640, 647 (Tex. 1996). 
The trial court did not err in not filing findings of fact and
conclusions of law after rendering summary judgment.  See IKB
Indus. (Nig.) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 441-42 (Tex. 1997). 
The granting of a summary judgment does not improperly deprive a party
of the right to a jury trial.  Springer v. Am. Zurich Ins. Co., 115
S.W.3d 582, 587 (Tex. App.—Waco 2003, pet. denied); see City of Houston v. Clear
Creek Basin Auth., 589 S.W.2d 671, 678
n.5 (Tex. 1979).  We overrule Appellant’s
issue.  We affirm the judgment.
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
Opinion
delivered and filed September 29, 2004
Affirmed
[CV06]